Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are pending.

Election of Species
This application contains claims directed to the following patentably distinct species: 
“first modification” (¶ 157), as in claims 8 and 9, and classified in G06F 3/0484
“second modification” (¶ 170), as in claims 12 and 13, and classified in G06F 7/02
“third modification” (¶ 186), as in claims 10 and 11, and classified in G06F 11/0754
“fourth modification” (¶ 205), as in claims 3, 4, and 14-18, and classified in G06F 3/12.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s): separate classification thereof, supra; each invention has attained recognition in the art as a separate subject for inventive effort; different fields of search or different search queries are required for each species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 5-7, 19, and 20 appear generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. 103(a) or  35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In an electronic mail on April 8, 2022, Chien-hung Yu made a provisional election without traverse to prosecute species I (claims 8 and 9).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 4, and 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Specifically, the meanings of “setting is made not to wait” and “setting is made to wait” are unclear.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 112
Claims 1, 2, 5, and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Regarding claim 1, switching between modes of managing information covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “[a] control device . . . comprising: a control unit,” nothing in the claims precludes the steps from practically being performed in the mind.   
 This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of using a control device comprising a control unit to perform the switching between modes.  These elements are at a high-level of generality, amounting to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of a control device comprising a control unit amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.
The dependent claims merely set forth additional details of the abstract idea and also fail to recite additional elements sufficient to integrate the abstract idea into a practical application or amounting to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 20 are rejected as being unpatentable over JP 5925373 (‘373) in view of JP 2002169847 (Takuo). 
Regarding claim 1, ‘373 teaches or suggests a control device having a mode in which a plurality of pieces of information posted to a chat are managed (<server device 1>, <chat log database 22>), comprising: a control unit that, in a case where a plurality of pieces of information are received, manages the plurality of pieces of information (<server device1>).
‘373 does not expressly disclose a first mode in which a plurality of pieces of information posted are managed for each piece of information and a second mode in which a plurality of pieces of information are collectively managed as one information group, comprising: the control unit performs control for switching whether to manage the plurality of pieces of information in the first mode or to manage the plurality of pieces of information in the second mode.
Takuo teaches or suggest a control device having a first mode in which a plurality of pieces of information posted are managed for each piece of information and a second mode in which a plurality of pieces of information are collectively managed as one information group, comprising: a control unit that, in a case where a plurality of pieces of information are received, performs control for switching whether to manage the plurality of pieces of information in the first mode or to manage the plurality of pieces of information in the second mode (¶¶ 9, 78).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘373’s chat and Takuo’s modes to implement a first mode in which a plurality of pieces of information posted are managed for each piece of information and a second mode in which a plurality of pieces of information are collectively managed as one information group, comprising: the control unit performs control for switching whether to manage the plurality of pieces of information in the first mode or to manage the plurality of pieces of information in the second mode .  A rationale to so would have been to enhance flexibility.
Regarding claim 20, the aforementioned combination teaches or suggests a non-transitory computer readable medium storing a control program causing a computer to function as: the control unit of the control device according to claim 1 (Takuo, aspect (4)). The teachings and suggestions of the references would have been combined fto allow the operations to be ported to different systems.

Claim 2 is rejected as being unpatentable over JP 5925373 (‘373) in view of JP 2002169847 (Takuo) further in view of KR 101695917 (Seong). 
	‘373 does not expressly disclose the control unit performs control for switching to the first mode with respect to a plurality of pieces of information posted in a case where a form of a chat is an individual chat, and performs control for switching to the second mode with respect to a plurality of pieces of information posted in a case where the form of the chat is a group chat.
	Seong teaches or suggests control unit performs control for switching to a first mode with respect to a plurality of pieces of information posted in a case where a form of a chat is an individual chat, and performs control for switching to a second mode with respect to a plurality of pieces of information posted in a case where the form of the chat is a group chat (abs.).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘373’s chat, Takuo’s modes, and Seong’s forms so the control unit performs control for switching to the first mode with respect to a plurality of pieces of information posted in a case where a form of a chat is an individual chat, and performs control for switching to the second mode with respect to a plurality of pieces of information posted in a case where the form of the chat is a group chat.  A rationale to so would have been to enhance flexibility.

Claims 5 and 6 are rejected as being unpatentable over JP 5925373 (‘373) in view of JP 2002169847 (Takuo) further in view of EP 0880271 (Chimura). 
	Regarding claim 5, ‘373 does not expressly disclose the control unit performs control for switching to the first mode in a case where setting is made not to wait for reception of subsequent information, and performs control for switching to the second mode in a case where setting is made to wait for reception of subsequent information.
	Chimura teaches or suggests a control unit performs control for switching to a first mode in a case where setting is made not to wait for reception of subsequent information, and performs control for switching to a second mode in a case where setting is made to wait for reception of subsequent information (4:29-53).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘373’s chat, Takuo’s modes, and Chimura’s cases so that the control unit performs control for switching to the first mode in a case where setting is made not to wait for reception of subsequent information, and performs control for switching to the second mode in a case where setting is made to wait for reception of subsequent information.  A rationale to so would have been to accommodate delays.  
Regarding claim 6, the latter combination teaches or suggests, in a case where control for switching to the second mode is performed, the control unit performs control to update an information management target in the second mode by setting information received within a preset time from reception of first information as an information management target in the second mode and setting foremost information received exceeding the preset time as the first information (Chimura 4:29-53, 15:50 et seq.).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 5 and to avoid waiting forever.

Claims 8 and 9 are rejected as being unpatentable over JP 5925373 (‘373) in view of JP 2002169847 (Takuo) further in view of US 20090237743 (Hasegawa). 
Regarding claim 8, ‘373 does not expressly disclose in a case where a range designation of information is performed by posting of predetermined delimiter information for designating a range, a range before the delimiter information is posted from posting of first information is set as a management range of information, and in a case where a plurality of pieces of information are included in the management range, the control unit performs control to set the plurality of pieces of information included in the management range as information management targets in the second mode.
Hasegawa teaches or suggests a case where a range designation of information is performed by posting of predetermined delimiter information for designating a range, a range before the delimiter information is posted from posting of first information is set as a management range of information, and in a case where a plurality of pieces of information are included in the management range, the control unit performs control to set the plurality of pieces of information included in the management range as information management targets in the second mode (¶ 93).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘373’s chat, Takuo’s modes, and Hasegawa’s ranges so, in a case where a range designation of information is performed by posting of predetermined delimiter information for designating a range, a range before the delimiter information is posted from posting of first information is set as a management range of information, and in a case where a plurality of pieces of information are included in the management range, the control unit performs control to set the plurality of pieces of information included in the management range as information management targets in the second mode.  A rationale to so would have been to allow a user to choose images of interest.
Regarding claim 9, the latter combination teaches or suggests, in a case where a range designation of information is performed by posting of predetermined delimiter information indicating a range, a range before the delimiter information is posted again from information posted after the delimiter information is posted is set as a management range of information, and in a case where a plurality of pieces of information are included in the management range, the control unit performs control to set the plurality of pieces of information included in the management range as information management targets in the second mode (Hasegawa ¶ 93).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 8 and to enable a user to repeat an operation.



Claim 19 is rejected as being unpatentable over JP 5925373 (‘373) in view of JP 2002169847 (Takuo) further in view of JP 2006323449 (Atsushi). 
	‘373 does not expressly disclose the control unit controls an information apparatus such that an operation of a selection screen, which is for selecting information to be posted and is displayed on the information apparatus operated by a poster of information, is different between a case of switching to the first mode and a case of switching to the second mode according to an instruction from the poster of the information.
Atsushi teaches or suggests a control unit controls an information apparatus such that an operation of a selection screen, which is for selecting information to be posted and is displayed on the information apparatus operated by a poster of information, is different between a case of switching to a first mode and a case of switching to a second mode according to an instruction from the poster of the information (solution).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘373’s chat, Takuo’s modes, and Atsushi’s screens so the control unit controls an information apparatus such that an operation of a selection screen, which is for selecting information to be posted and is displayed on the information apparatus operated by a poster of information, is different between a case of switching to the first mode and a case of switching to the second mode according to an instruction from the poster of the information.  A rationale to so would have been to customize screens to user’s needs.  

	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20060204143 provides an electronic album editing system for editing an electronic album in consideration of categories into which images are classified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448